Mr. Chiee Justice Cartwright, dissenting: The same result would be reached in this case upon any theory as to the law concerning distinguishing marks, and I therefore concur in the conclusion that the decree should be affirmed, but I regard it as inconsistent to hold that erasures of names by horizontal lines do not constitute distinguishing marks, while erasures by marks in the form of an X, with no peculiarity whatever in such marks, are distinguishing in character and warrant the rejection of the ballot. In my opinion neither mark serves to distinguish the particular ballot.